Citation Nr: 0212198	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for numbness of the 
hands as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for chest pains as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1990 to January 1992.  He served in the Southwest Asia 
Theater of Operations and has been awarded the Southwest Asia 
Service Medal.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Hartford, Connecticut (RO).


REMAND

In the substantive appeal received in July 2002, the veteran 
requested a hearing at the RO before a member of the Board.  
The veteran has not, however, been provided an opportunity to 
present such testimony as requested.  Accordingly, this case 
is remanded to the RO for the following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

